Citation Nr: 1430080	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  08-29 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left leg disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The appellant served on active duty from May 1969 to November 1970, and is the recipient of a Purple Heart Medal and a Combat Infantryman Badge.

The case comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from a March 2008 rating action issued by the Department of Veterans Affairs (VA), Regional Office (RO), located in Waco, Texas.  Following the perfection of his appeal, the appellant along with his spouse proffered testimony before an Acting Veterans Law Judge (AVLJ).  A transcript of that hearing was prepared and has been included in the claims folder for review.  

In February 2011 and then again in July 2012, the Board remanded the claim for additional development.  More specifically, in the July 2012 action, the Board issued a Decision/Remand.  In that action, the Board denied the appellant's claim for entitlement to service connection for hypertension and a left arm disability, along with entitlement to compensable evaluations for bilateral hearing loss and bilateral perforated tympanic membranes.  The remaining issue, which involving the left leg disability, was returned to the RO via the Appeals Management Center (AMC), in Washington, DC, for additional development.

Then in March 2013, the Board issued a Decision on the merits of the claim.  The Board concluded that the evidence did not support the appellant's claim.  The appellant was notified of that action and he appealed to the United States Court of Appeals for Veterans Claims, hereinafter the Court.  Upon review, the Court vacated the Board denial for action consistent with a Joint Motion for Remand.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. Section 20.900(c) (2013).  38 U.S.C.A. Section 7107(a)(2) (West 2002).  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

In April 2014, the Board contacted the appellant and informed him that his claim had been received by the Board following the issuance of the Court's order vacating the previously decided claim.  Shortly thereafter, the Board informed the appellant that the Acting Veterans Law Judge before whom he previously provided testimony had retired from federal service and was no longer employed at the Board.  The Board told the appellant that since the previous Acting Veterans Law Judge was no longer at the Board, the appellant had the option of providing testimony before a different Veterans Law Judge in accordance with 38 C.F.R. Section 20.717 (2013).  The appellant subsequently informed the Board that he wished to appear at a hearing before a Veterans Law Judge at his local regional office.  As such, the claim is remanded to the RO for the following:

The RO will schedule the appellant for a hearing before the Board.  The RO should inform the appellant that if he so desires, a videoconference hearing may be scheduled and accomplished, which may decrease the time involved in adjudicating his claim for benefits.  

The claim should then be returned to the Board for review and action.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



